DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on October 31, 2019 for application number 16/669, 901. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 and 12/30/2020 are noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the 
The limitation of receiving data from client devices, as recited, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward generating a data structure and determining action to perform based on the generated data structure are all directed toward a mental process that can take place with the aid of pen and paper. 
Thus, the claim is directed toward an abstract idea. The limitations associated with receiving data, generating a data structure and determine actions to perform based on the generated data structure are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the receiving and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined history) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) are directed to an abstract idea.


Claims 4-7, 13-15, and 19-20 are dependent on claim 1, claim 10, and claim 16 and includes all the limitations of claim 1. Therefore, claims 4-7, 13-15, and 19-20 recites the same abstract idea of a mental process, receiving data, generating a data structure and determine actions to perform based on the generated data structure. Claims 4-7, 13-15, and 19-20 further limits the generating data structure step, including the additional steps for respective data structure for each user. Data structure comprising a respective data structure for each user and performing user actions based on respective data structure is a further step for receiving data, generating a data structure and determine actions to perform based on the generated data structure without adding significantly more.  

Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving data, generating a data structure and determine actions to perform based on the generated data structure. The limitations is considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward the generating a data structure based on received data without adding significantly more.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the receiving and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitation related to initiating the determined action is considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward the generating a data structure based on received data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Analysis under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receive data….client devices configured to remotely access…” in independent claims 1. 10, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation:
Independent claims 1, 10, and 16 limitation: "…device configured to ...access remotely.."; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use "device” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  
Since the claim limitations, “device configured to…” invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1, 10, and 16 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: see specification, paragraph [0005], [0044], [0090].
In paragraph [0005] discloses “devices configured to remotely access…” as “client devices configured to remotely access different Web applications through the browsers, with the data being indicative of user actions performed within the different Web applications”.
Although these elements as described in the specification do not indicate whether they are hardware or software, paragraph [0038] discloses that “computing device 20 is shown merely as an example client device or server, and may be implemented by any computing or processing environment with any type of machine or set of machines that may have suitable hardware and/or software capable of operating as described herein”. Therefore, the structure of these elements can be a combination of hardware and software.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2019/0318100) (hereinafter Bhatia) in view of Thampy (US 2019/0068627) (hereinafter Thampy).
Regarding claim 1, Bhatia teaches a device comprising a memory and a processor configured to cooperate with the memory to receive data from browsers of client devices configured to remotely access different Web applications through the browsers (see Fig. 1, para [0083-0084], para [0087], discloses receiving activity log data of client devices regarding applications being used, activity pattern learning and recognition and security monitoring and control system managing user access to services according to access policies), the data being indicative of user actions performed within the different Web applications (see Fig. 2, para [0034-0035], para [0076], discloses activity log of user actions among applications provided by cloud services).
Bhatia does not explicitly teach generate a data structure separately from the different Web applications based upon the received data, determine an action to perform based upon the data structure, and initiate the determined action
Thampy teaches generate a data structure separately from the different Web applications based upon the received data (see Fig. 3, Fig. 20, para [0010], para [0044], discloses generating model (data structure separate from web applications) based on plurality of extracted patterns determined from activity data), determine an action to perform based upon the data structure, and initiate the determined action (see para [0044], para [0050], discloses determining behavior that does not correspond to a known pattern and triggering alerts or other actions).
Bhatia/Thampy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bhatia to generate a separate data structure based on activity data from disclosure of Thampy. The motivation to combine these arts is disclosed by Thampy as “the model is updated with feedback from one or more users to improve accuracy of the model” (para [0236]) and generating a separate data structure based on activity data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Bhatia teaches a method comprising: receiving data at a computing device from browsers of client devices configured to remotely access different Web applications through the browsers (see Fig. 1, para [0083-0084], para [0087], discloses receiving activity log data of client devices regarding applications being used, activity pattern learning and recognition and security monitoring and control system managing user access to services according to access policies), the data being indicative of user actions performed within the different Web applications (see Fig. 2, para [0034-0035], para [0076], discloses activity log of user actions among applications provided by cloud services).
Bhatia does not explicitly teach generating a data structure at the computing device separately from the different Web applications based upon the received data; determining an action at the computing device to perform based upon the data structure; and initiating the determined action at the computing device.
Thampy teaches generating a data structure at the computing device separately from the different Web applications based upon the received data (see Fig. 3, Fig. 20, para [0010], para [0044], discloses generating model (data structure separate from web applications) based on plurality of extracted patterns determined from activity data), determining an action at the computing device to perform based upon the data structure; and initiating the determined action at the computing device (see para [0044], para [0050], discloses determining behavior that does not correspond to a known pattern and triggering alerts or other actions).
Bhatia/Thampy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bhatia to generate a separate data structure based on activity data from disclosure of Thampy. The motivation to combine these arts is disclosed by Thampy as “the model is updated with feedback from one or more users to improve accuracy of the model” (para [0236]) and generating a separate data structure based on activity data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 16, Bhatia teaches a system comprising: a plurality of client devices configured to remotely access a plurality of different Web applications via a browser (see Fig. 1, para [0083-0084], para [0087], discloses receiving activity log data of client devices regarding applications being used, activity pattern learning and recognition and security monitoring and control system managing user access to services according to access policies); and at least one server cooperating with the browsers to receive data from the browsers (see Fig. 1, para [0065], discloses servers in security monitoring and control system receiving data), the data being indicative of user actions performed within the different Web applications (see Fig. 2, para [0034-0035], para [0076], discloses activity log of user actions among applications provided by cloud services).
Bhatia does not explicitly teach generate a data structure separately from the different Web applications based upon the received data, determine an action to perform based upon the data structure, and initiate the determined action.
Thampy teaches generate a data structure separately from the different Web applications based upon the received data (see Fig. 3, Fig. 20, para [0010], para [0044], discloses generating model (data structure separate from web applications) based on plurality of extracted patterns determined from activity data), determine an action to perform based upon the data structure, and initiate the determined action (see para [0044], para [0050], discloses determining behavior that does not correspond to a known pattern and triggering alerts or other actions).
Bhatia/Thampy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bhatia to generate a separate data structure based on activity data from disclosure of Thampy. The motivation to combine these arts is disclosed by Thampy as “the model is updated with feedback from one or more users to improve accuracy of the model” (para [0236]) and generating a separate data structure based on activity data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 11, and 17 Bhatia/Thampy teach a device of claim 1, method of claim 10, and system of claim16.
Bhatia does not explicitly teach wherein the processor is further configured to detect a pattern of user actions for a given user based upon the data structure; and wherein the determined action comprises blocking access to at least one of the Web applications by client devices associated with the given user.
Thampy teaches wherein the processor is further configured to detect a pattern of user actions for a given user based upon the data structure (see para [0044], para [0242], discloses patterns of user behavior based on model); and wherein the determined action comprises blocking access to at least one of the Web applications by client devices associated with the given user (see para [0243], discloses denying or blocking access to an application within an organization according to policy).

Regarding claims 3, 12, and 18 Bhatia/Thampy teach a device of claim 1, method of claim 10, and system of claim16.
Bhatia further teaches wherein the processor is further configured to determine a pattern of user actions performed by a given user (see para [0062], discloses monitoring user actions and detecting patterns of suspicious activity); and wherein the determined action comprises generating an alert identifying the given user (see Fig. 2, para [0122], discloses determining a pattern of respective user activity that preemptively alerts a system administrator).

Regarding claims 4, 13, and 19 Bhatia/Thampy teach a device of claim 1, method of claim 10, and system of claim16.
Bhatia further teaches wherein the client devices are associated with respective users (see para [0055], discloses client devices associated with respective users based on user log in to access user account).
Bhatia do not explicitly teach wherein the data structure comprises a respective data structure for each user.
Thampy teaches wherein the data structure comprises a respective data structure for each user (see Fig. 11, para [0234], discloses models determined for user based on user access privileges).

Regarding claims 5 and 14 Bhatia/Thampy teach a device of claim 1, method of claim 10, and system of claim16.
Bhatia does not explicitly teach wherein the processor is further configured to determine a common user action performed within a Web page of a given Web application based upon the data structure.
Thampy teaches wherein the processor is further configured to determine a common user action performed within a Web page of a given Web application based upon the data structure (see para [0235-0236], discloses a model as a catalog of actions that map actions to user roles and privileges associated with the roles and access to applications).

Regarding claims 6 and 15 Bhatia/Thampy teach a device of claim 1, method of claim 10, and system of claim16.
Bhatia does not explicitly teach wherein the determined action comprises causing the browsers to display an overlay on the given Web application corresponding to the common user action when navigating the Web page.
Thampy teaches wherein the determined action comprises causing the browsers to display an overlay on the given Web application corresponding to the common user action when navigating the Web page (see para [0248], discloses sending a prompt to an users graphical interface regarding an alert about a security risk and/or change in access to application).

Regarding claim 7, Bhatia/Thampy teach a device of claim 1.
Bhatia further teaches wherein the client devices are associated with respective users (see para [0055], discloses client devices associated with respective users based on user log in to access user account).
Bhatia does not explicitly teach wherein the data structure comprises a common data structure of user actions across the different users.
Thampy teaches wherein the data structure comprises a common data structure of user actions across the different users (see Fig. 11, para [0234], discloses models determined for user based on user access privileges).

Regarding claim 8, Bhatia/Thampy teach a device of claim 1.
Bhatia further teaches wherein at least some of the Web applications comprises Software as a Service (SaaS) applications (see Figs.1-2, para [0064], discloses Software as a Service).

Regarding claim 9, Bhatia/Thampy teach a device of claim 1.
Bhatia does not explicitly teach wherein the browsers comprise at least one of embedded browsers and hosted browsers.
Thampy teaches wherein the browsers comprise at least one of embedded browsers and hosted browsers (see Fig.1, para [0002], para [0115], discloses browsers in SaaS and Paas/Iaas environments).

Regarding claim 20, Bhatia/Thampy teach a system of claim16.
Bhatia does not explicitly teach wherein the at least one server is further configured to determine a common user action performed within a web page of a given Web application based upon the data structure; and wherein the determined action comprises causing the browsers to display an overlay on the given Web application corresponding to the common user action when navigating the web page.
Thampy teaches wherein the at least one server is further configured to determine a common user action performed within a web page of a given Web application based upon the data structure (see para [0235-0236], discloses a model as a catalog of actions that map actions to user roles and privileges associated with the roles and access to applications); and wherein the determined action comprises causing the browsers to display an overlay on the given Web application corresponding to the common user action when navigating the web page (see para [0248], discloses sending a prompt to an users graphical interface regarding an alert about a security risk and/or change in access to application).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Natarajan et al. US Patent No. 10,404,698.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159